47



OFFICE   OFTHEATTORNEY        GENERALOFTEXAS
                     AUSTIN




          Norris
                                                                 48




imm that granted to it bx tha Gonstitutl.on~i   or tsglslatun.
A8 etated by tEa Supmue  uoaxt ot  ‘&+a8 in 1 he OWN  of
GomlclEslon4r8’ owrt ot Leadisoa County vs. ~Am,IAo4, 15 5. W.
(Zd) St%;
          " . . . As ssld bs th4 Court of CivilA5~eala
    in its opinion: tThe-o~ailcnerst         oourt~iii a
    orsature of the stat-4 Gon8titutlon   45d it8 pwsrr
    are lllnitedan8 ~0ntr0u43a by tho CwAatltutioA
    and the laws aa pasee by tEe &gf4laturo.*      Cm-
    stltutlon, art. 6, emotion 3.64 Ikaldwin v. Ratio
    eouaty, 40 Pox. 'Xv. ARq lQ9 S8 8. W 480;
    Seward~_'I. Falls Gounty PTori hi*. A& 846 8. W.
8owrnbl.e Prod grrl&         Page 8



           The outstandfug authority on the propmltlon    of
 t%;4piquatea for which the caonstitutional fund8 AAY be 4x;r
pendetl by the C4i~13&selo54rs
                             ' Court is the 06~34 of Carroll
vu. Wllllams, a02 s. Ii. 504, Supraw Coust oi Tsras. In
this OQRO, the f3u~ssuw Gozrt 4peoItlo4lly held th4t ths
a;oney 001140t4d for the various oo54tltutlonal fu~d8 oould
oat bs spent for any other purpcm4 th4n th4 purpme ror
whl4h suoh fund ~44 set up by the Constitution.     fn 44
holdiqg, th4 court amiteb, al to11owsr
              *     . Tars8 levied astaraolbly for any
         ep4elfio'pur   4e 0.v elaer of purposes dealg-
         nated in cwwloa
                      r    U of artfel6 a, siqra, maat
         bo applied themmto,     in good fhith, . . .*

           It in the OpiAiOA Of thi4 dO~l-tW%Ut, thOlWfOW,
that the Comi4dowant     Court in usauthmlasd  to pay t&o
flsm of tax engi5eere lnrolvad to asstat aaia courtia
4valuAting oil prop4tilslr in the oooaty out of 1po1100of
tE0 rorlous aQMtltutfoaal    SUMS IO ssta Oountyr %6n     lo
no authoritiy for t&e payment OS this money out ot any
fund exoept th4 genenl   ft28a.
              In your 1otte.r you refer        to a4lisquurbta.x          t305-
tW0t.l    whewla   pryBsAt   iS   Pada   QUt   Of   th4   tEX   !A4A4p   04b
ltNWd, tdd0E OOZW bdl4A@ bo tii 0f the VafiOUll fwS
or the aounty.   l34ll~qw~t tsx eontraoteare not a~aloijous
to tha oontraet in this 44s~ bboAU44 or the taot th&
there Is ltglslativs authority Sor the paymAt oi delln-
quent tar eontra4ts out of the tax SiOAey 4A 443leotsd.
snob ppp;rssntin th4 4ase OS d8linqWAt   tax 4Ontrwta wall
upheld by t&o Supreme Court ot Tmc44 IA th4 4480 of
Gow13.seioners~ Court OS Lfatlluon
                                 Gouaty vs. WaXlao 6upra.
Tbo oauti u,pheld ouch peymtmt because of Chs l+&bLfIre
authority. fn Balng 80, the must stated es i!olla*t
              ". . . The @oontrtwt ftsre doaa -sot lnrol~4
         tha quo&ion of the transfer oi rpone;pImm wae
         rilnd 4x1another.   Astial* 783s cruthorizss  a
         oounty eomm.:~siansra’ Ootlrt *to psy for en
         sbstraat of prqmrty aase8ee& or unknown 4~d
         WlmAdQr4d froz the titxos, lntere8t atA& Qen-
         Rltp to bo aolleeted on 8uoh llilldli,'  8uoh
         paynonti betisg 4oUFtPngOnt upon tb4 Wl%U4tiQA
         or 4ueh t4x4spe,iAte.rcrat,4i%d penalty* Thla
         is &t,eglSlatiVGauthority for elm 4l#mmiasiowru'
         OOUH   tct aontraot and pay for isu4h an abstract
        of property      cut of  euh O(PUtl6tfon.6,iaoludf~
        the 8t6t6.6 part Or 6Uoh taX(18. 0r WhEA UOuid
        be th6 etatstr part of suabtare6         ii or when
        it was oolleoted       and turnd into ita funde.    . . .”

             In war   lettsr yc;u aleo 66ked the tollorrdng Qua 6..
tienr

              wOuppo6s th6t tbsre ie no 16~ ptitbiag
        this, acd our Tax Colltmtor oosaente, and does
        do It, Cc what 6XtUd i6 b6 llabl80"

          Yime it ia to be prasuwed  Chat the Tax Collector
will handle the rpattsr propmly we hardly deasa it moenerr~
te anow*r ycur 1arPltQu68tiim.